Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims require the polyurethane-urea (I) + isocyanate crosslinker (II) blend be initially injection molded in a way that no crosslinking occurs. Applicant’s specification and prior art indicate that isocyanate crosslinkers must be “blocked” or “modified” to avoid crosslinking during the heating needed for injection molding. Applicant’s currently claimed isocyanates are “non-blocked/modified” isocyanates. This is the argument applicant presented (response 9/21/20) to overcome Kim 2004/0181014’s use of blocked or modified isocyanates.
Applicant (page 41 line 24 through page 44 line 2 of spec) appears to teach the isocyanate crosslinkers should be blocked or modified to make the polyurethane “post curable” (ie crosslinked after the initial injection molding step). Commonly owned 7037985 and 6939924 can be cited to more fully teach the use of blocked or modified isocyanates to avoid premature reaction with polyurethane.
Ichikawa 6123628 (col 6 line 1-32) states that reaction (ie crosslinking) occurs between polyurethane and isocyanate during melting or injection molding. Ichikawa 2003/0064833 (paragraph 12) explains that a polyurethane and isocyanate are highly reactive – even before injection molding.
It is unclear how applicant’s claimed isocyanates somehow avoid any and all crosslinking during the initial injection molding step.
	The factors of In re Wands 8 USPQ2nd 1404 (MPEP 2164.01(a)) that favor a finding of nonenablement include:

1) Breadth of Claims: Very broad. No injection molding conditions are claimed. Numerous crosslinking isocyanates are listed in claim 1.

2) State of Prior art: As explained above, Ichikawa and the commonly owned references indicate blocked isocyanates or modified isocyanates should be used to avoid premature reaction/crosslinking. It defies reason that the prior art goes to the trouble of employing blocked/modified isocyanates to avoid premature reaction if conventional isocyanates could have been used that would avoid all premature reaction.

all during this initial step.

4) Quantity of Experimentation: Due to the wide temperature range, pressure, time etc for conducting the injection molding step, coupled with the numerous isocyanates claimed, the quantity of experimentation is excessive.

Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant (page 41 line 24 through page 44 line 2 of spec) appears to teach the isocyanate crosslinkers should be blocked or modified to make the polyurethane “post curable” (ie crosslinked after the initial injection molding step). Applicant’s response did not point out where the specification clearly indicates the claimed isocyanates would result in no crosslinking during an initial injection molding step.

Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.

This does not overcome the rejections. Carrying out crosslinking is well within the ordinary skill of the art. What applicant’s specification lacks is how to avoid any crosslinking during the initial injection molding step. By definition, “injection molding” would require the polyurethane-urea + isocyanate crosslinking to become melted to a fluid state. The cited art (including applicant’s own previous patents) indicate the isocyanate must be deactivated by “blocking” or some sort of “modification” to be able to withstand the necessary heating in the initial molding step. The isocyanate then becomes de-blocked and able to crosslink in the final heating step (a temperature higher than that of the initial molding step). If the isocyanate hasn’t been deactivated, the polyurethane-urea and isocyanate will undoubtedly undergo at least some crosslinking during injection molding. However, applicant’s claims do not permit any crosslinking during the initial injection molding and prohibits the isocyanate from being “blocked” or “modified”.
The only basis for “no crosslinking” during the initial molding step is at page 10 line 25 of the specification. There is no mention of specific crosslinkers that can avoid this premature crosslinking. There is no clear teaching that conventional isocyanates (that haven’t been blocked or modified) can be used for this aspect of applicant’s invention and still avoid any crosslinking during the initial injection molding.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on M,W,Th,F from 10 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/5/21